                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JOHNATHON MARTIN LAWRENCE                                                        PLAINTIFF
#050756

v.                              No: 5:19-cv-00247 BRW

LANE, et al.                                                                  DEFENDANTS


                                        JUDGMENT

      Based on the order filed today, judgment is entered dismissing this case without prejudice.

      IT IS SO ORDERED this 24th day of September, 2019.



                                                   Billy Roy Wilson________________
                                                   UNITED STATES DISTRICT JUDGE
